FILE COPY

                                                                              NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  DORI CONTRERAS
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  GINA M. BENAVIDES
  NORA L. LONGORIA
                                                                              HIDALGO COUNTY
  LETICIA HINOJOSA

                                     Court of Appeals
                                                                              COURTHOUSE ANNEX III
  JAIME TIJERINA
                                                                              100 E. CANO, 5TH FLOOR
  CLARISSA SILVA
                                                                              EDINBURG, TEXAS 78539
                                                                              956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER, PRO          Thirteenth District of Texas               956-318-2403 (FAX)
TEMPORE
                                                                              www.txcourts.gov/13thcoa

                                     Wednesday, October 5, 2022

      Ms. Ellen Earles
      Official Court Reporter
      87th District Court
      P.O. BOX 3039
      Corsicana, TX 75151
      CM/RRR#: 7009 1680 0001 6029 1741
      * DELIVERED VIA E-MAIL AND CERTIFIED
      MAIL/RETURN RECEIPT REQUESTED*

      Re:          Cause No. 13-22-00160-CR; 13-22-00161-CR
                   Tr.Ct.No. 14868-A; 14988-A
      Style:       Juan Pablo Resendiz v. The State of Texas

      Dear Sir/Madam:

               Enclosed please find a copy of an order issued by this Court on this date.

                                                 Very truly yours,


                                                 Cecile Foy Gsanger, Pro Tempore, Clerk

      Enc.
      cc: Hon. Stan Schwieger (DELIVERED VIA E-MAIL)
           Hon. Roy Defriend (DELIVERED VIA E-MAIL)